Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 12/14/2021 is entered. Claims 1, 5-8, 10, 13-15 are currently amended. Claim 11 is currently canceled. Claims 18-20 are withdrawn claims. Claims 1-10, and 12-17 are pending for further examination.

Response to Arguments
2.1	Claim interpretation under 35 USC 112(f) : In view of the current amendments to claims 5-8 and Applicant’s arguments, see page 5, filed 12/14/2021, Examiner would consider the interface component as a structural component and these claims would not be interpreted under 35 USC 112(f).
2.2.	Rejection of claims 7-8 and 13-15 under 35 USC 112(b):  Applicant’s arguments, see page 5, filed 12/14/2021, in view of current amendments to these claims, have been fully considered and are persuasive.  The rejection of claims 7-8 and 13-15 under 35 USC 112(b has been withdrawn. 

2.3.	Rejection of claims under 35 USC 101 as being directed to an abstract idea without amounting to significantly more: Applicant's arguments filed 12/14/2021, see pages 5-7, have been fully considered and found persuasive that the limitations of independent claims 1 and 10 are not directed to an abstract idea. Accordingly, rejection of independent claims 1 and 10 along with their dependent claims 2-9, and 12-17 respectively is now withdrawn. Pending claims 1-9, 10, and 12-17 are patent eligible.

The user may also select a wear pattern, associated with a laser pattern file that may be processed to create the wear pattern onto a target garment corresponding to the base garment image…Some garment features included with the garment previewing tool includes a label, fastener, buckle, embellishment, embroidery, grommet, heat transfer pattern, lace, patch, printing, foil, ribbon, tab, foil, rivet, sequin, pocket, thread, or zipper…]. Further, see paras 0099, 0118-0119, and 0163 which disclose that any content such as images or label, fastener, buckle, embellishment, embroidery, grommet, heat transfer pattern can be uploaded via web browser of the user’s interface component as shown in Fig.13 displaying a smart phone. )). 
	In view of the foregoing, Applicant’s arguments are not found persuasive and rejection of currently amended claim 10 as being anticipated by Bell is sustainable and maintained.
	Since Applicant has not filed any specific arguments against the rejection of dependent claims 12-17, those rejections submitted in the Non-Final rejection mailed 06/14/2021 are maintained.

2.5. 	Rejection of claim 1 as being unpatentable over Bell in view of Robinson et al. US 2020/0063310 A1], hereinafter, Robinson: Applicant's arguments filed 12/14/2021, see pages 7-9, have been fully considered but are not persuasive. Applicant’s arguments are directed to the configured to receive one or more article selections from a user and to receive one or more heat transfer selections from the user”. The limitations, “receive one or more heat transfer selections from the user” are already discussed above for claim 10 that is uploading a heat transfer pattern into the interface and is analyzed as being taught by Bell. Bell also teaches receiving one or more articles selections from a user, [see para 0163, “FIG. 23 shows an order tool 2301, which can be tool that is part of the digital showroom system. Using the order tool, the customer can order a garment for manufacture and delivery. The order tool allows the customer to select a design, preview the design, and order the design. The customer can select a preset design, make a custom design, ….. The tool also allows the customer upload a design or portion or a design to be manufacture. For example, an image can be captured by a camera, which is then uploaded via the order tool. The order tool allows selection of sizing”, and such selections are uploaded via web browser [see para 0099] on the user’s device [Fig13-Smart phone].
	 Accordingly, Applicant’s arguments are not persuasive and the rejection of currently amended claim 1 as being unpatentable over Bell in view of Robinson is maintained.
	Since Applicant has not filed any specific arguments against the rejection of dependent claims 2-9, those rejections submitted in the Non-Final rejection mailed 06/14/2021 are maintained.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Note: In order to overcome this rejection, claim 12 needs to be amended to depend from claim 10. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-12, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bell et al. (US 2020/0063310 A1).

As per claim 10, Bell et al. (hereinafter “Bell”) discloses a method for ordering a customized article comprising (Abstract): 
accessing an interface (¶0100 […the user accesses the system through either or both of native and nonnative applications…] in view of Fig. 13 (Smartphone 1301); ¶0103 […The touch ] and Fig. 14 (Tablet 1401); ¶0105); 
selecting an article (Fig. 17; ¶0118 [The fabric template can be selected from a library of fabric template images 1716 or may be a new image uploaded or provided by the user. Each fabric template images is an image file of a jeans in a base fit fabric or other material. For each jeans model or fit (e.g., models or fits 311, 501, 505, 511, 515, 541, 569, 721, and others), there would be one image in each different material or base fit fabric.]); 
selecting one or more heat transfer items (Fig. 17 (Laser Input Files 1722); ¶0119 [The laser input file can be selected from a library of laser input files 1722 (e.g., files created from vintage jeans or from a group of designers), may be a file 1718 created by the user, or may be a file uploaded or provided by the user.…] and ¶0168 [The user may also select a wear pattern, associated with a laser pattern file that may be processed to create the wear pattern onto a target garment corresponding to the base garment image…Some garment features included with the garment previewing tool includes a label, fastener, buckle, embellishment, embroidery, grommet, heat transfer pattern, lace, patch, printing, foil, ribbon, tab, foil, rivet, sequin, pocket, thread, or zipper…]); 
arranging the one or more heat transfer items on the article (¶0119 […The preview tool allows a user to make and see changes…] and ¶0121 [A specific version of the preview tool overlays a fabric template input file and a laser input file, and then generates an image to display them together as a representation of the laser-finished apparel. The laser input file is aligned to the garment in the fabric template input file, so that the positioning of features in the laser input file and at appropriate positions or places on the garment); and 
finalizing an order (¶0153 […After the customer completes the order, the order is sent via the network (e.g., Internet) to the apparel management system]), and 
uploading a heat transfer pattern into the interface  (See Bell: ¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (Fig. 17 (Laser Input Files 1722); ¶0119 […may be a file 1718 created by the user, or may be a file uploaded or provided by the user…] and ¶0168 [The user may also select a wear pattern, associated with a laser pattern file that may be processed to create the wear pattern onto a target garment corresponding to the base garment image…Some garment features included with the garment previewing tool includes a label, fastener, buckle, embellishment, embroidery, grommet, heat transfer pattern, lace, patch, printing, foil, ribbon, tab, foil, rivet, sequin, pocket, thread, or zipper…]. Further, see paras 0099, 0118-0119, and 0163 which label, fastener, buckle, embellishment, embroidery, grommet, heat transfer pattern can be uploaded via web browser of the user’s interface component as shown in Fig.13 displaying a smart phone. )). 

As per claim 12, Bell, as shown above, discloses the method of claim 10. Bell further discloses interpreting, by the interface, the heat transfer pattern (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (¶¶0121-0125 […Brightness, intensity, opacity, blending, transparency, or other adjustable parameters for an image layer, or any combination of these, are selected or adjusted for the laser input file, so that when the laser input file is overlaid above the fabric template image, the look of the garment will appear of simulate the look of a garment had been burned by a laser using that laser input file…In an implementation, the preview tool reduces a dpi of the combined image, to be of less dpi than the fabric template input file or the laser input file… the dpi of the laser input file is about 72 dpi, while the dpi of the preview image is about 34 dpi…] and ¶0168)); and 
mapping, by the interface, the heat transfer pattern to an interface heat transfer pattern specific to the article (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (¶¶0121-0125 [A specific version of the preview tool overlays a fabric template input file and a laser input file, and then generates an image to display them together as a representation of the laser-finished apparel. The laser input file is aligned to the garment in the fabric template input file, so that the positioning of features in the laser input file and at appropriate positions or places on the garment…] and ¶0168)).

As per claim 16, Bell, as shown above, discloses the method of claim 10. Bell further discloses where the interface is a web interface (Fig. 13 (Smartphone 1301); ¶0103 […The touch screen is screen and a user input device interface that acts as a mouse and keyboard of a computer…] and Fig. 14 (Tablet 1401); ¶0105 in view of ¶¶0100-0101 […For example, client can access the system through a Web application from one or more servers using a network connection with the server or servers and load the Web application in a Web browser. For example, a Web application can be downloaded from an application server over the Internet by a Web browser. Nonnative applications can also be obtained from other sources, such as a disk]).

As per claim 17, Bell, as shown above, discloses the method of claim 10. Bell further discloses where the interface is a mobile device application (Fig. 13 (Smartphone 1301); ¶0103 […The touch screen is screen and a user input device interface that acts as a mouse and keyboard of a computer…] and Fig. 14 (Tablet 1401); ¶0105 in view of ¶0100 [In other implementations, the user accesses the system through either or both of native and nonnative applications. Native applications are locally installed on the particular computing system and are specific to the operating system or one or more hardware devices of that computing system, or a combination of these. These applications (which are sometimes also referred to as “apps”) can be updated (e.g., periodically) via a direct internet upgrade patching mechanism or through an applications store (e.g., Apple iTunes and App store, Google Play store, Windows Phone store, and Blackberry App World store).]).


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.1.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Robinson et al. (US 2018/0361730 A1).

As per claim 1, Bell teaches a heat transfer bonding system comprising (Abstract, ¶0168 […Some garment features included with the garment previewing tool includes a label, fastener, buckle, embellishment, embroidery, grommet, heat transfer pattern, lace, patch, printing, foil, ribbon, tab, foil, rivet, sequin, pocket, thread, or zipper…]): 
an interface component (¶0100, Fig. 13 (Smartphone 1301); ¶0103 […The touch screen is screen and a user input device interface that acts as a mouse and keyboard of a computer…] and Fig. 14 (Tablet 1401); ¶0105); 
a digital workflow having an ordering interface configured to receive one or more article selections from a user and to receive one or more heat transfer selections from the user (Fig. 21 The apparel management system is connected by a network 2124 to components of the system, including sales and ordering 2126…Using the sales and order component, a customer can preview and selects garments to order…After the customer completes the order, the order is sent via the network (e.g., Internet) to the apparel management system…The apparel management system sends the order to the manufacturing component, where the order is made…]. Bell teaches receiving one or more articles selections from a user, [see para 0163, “FIG. 23 shows an order tool 2301, which can be tool that is part of the digital showroom system. Using the order tool, the customer can order a garment for manufacture and delivery. The order tool allows the customer to select a design, preview the design, and order the design. The customer can select a preset design, make a custom design, ….. The tool also allows the customer upload a design or portion or a design to be manufacture. For example, an image can be captured by a camera, which is then uploaded via the order tool. The order tool allows selection of sizing”, and such selections are uploaded via web browser [see para 0099] on the user’s device [Fig13-Smart phone]. Bell further teaches “receiving one or more heat transfer selections from the user”  [(¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (Fig. 17 (Laser Input Files 1722); ¶0119 […may be a file 1718 created by the user, or may be a file uploaded or provided by the user…] and ¶0168 [The user may also select a wear pattern, associated with a laser pattern file that may be processed to create the wear pattern onto a target garment corresponding to the base garment image…Some garment features included with the garment previewing tool includes a label, fastener, buckle, embellishment, embroidery, grommet, heat transfer pattern, lace, patch, printing, foil, ribbon, tab, foil, rivet, sequin, pocket, thread, or zipper…]. Further, see paras 0099, 0118-0119, and 0163 which disclose that any content such as images or label, fastener, buckle, embellishment, embroidery, grommet, heat transfer pattern can be uploaded via web browser of the user’s interface component as shown in Fig.13 displaying a smart phone. )). 
	Bell teaches a vision system (Fig. 26; ¶0165 […The projector preview tool allows a user to design garments, such as using the digital brief tool, and see the designed garment projected onto a surface in real life…This tool can be used to project a wear or other finishing pattern (e.g., from a laser input file) onto a physical pair of jeans in a particular base fabric template being worn by a mannequin, person, or other physical object.] and also see para 0168).
Bell teaches laser finishing and heat transfer patterns (¶0168), Bell does not explicitly teach a bonder configured to initiate a bonding process.
However, in the field of heat transfer presses, Robinson et al. (hereinafter “Robinson”) a bonder configured to initiate a bonding process (Fig. 15; ¶¶0102-0105 [Referring now to FIG. 15, an exemplary press 700 having a heated lower platen operation is illustrated…heat is applied to lower platen assembly 704 such that a top surface 720 of lower platen assembly 704 is sufficiently heated so that garments may be pressed for applying heat transfers or other indicia thereto…]). The system of Robinson is applicable to the system of Bell as they share characteristics and capabilities, namely, they are directed to garment manufacturing. It would have been obvious to one of ordinary skill in the art at the time of filing to modify laser finishing and heat transfer patterns, as taught by Bell with a bonder configured to initiate a bonding process, as taught by Robinson. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Bell in order to improve the bonding process in head presses (Robinson: ¶0007) and provide an efficient bonding of the transfers to materials (Robinson: ¶0005)

	As per claim 2, Bell in view of Robinson, as shown above, teach the system of claim 1. Bell further teaches where the interface component is a touch screen (¶0100, Fig. 13 (Smartphone 1301); ¶0103 […The touch screen is screen and a user input device interface that acts as a mouse and keyboard of a computer…] and Fig. 14 (Tablet 1401); ¶0105).

As per claim 3, Bell in view of Robinson, as shown above, teach the system of claim 1. Bell further teaches where one or more letter and/or number combinations are preloaded on the interface component (Fig. 17 (Laser Input Files 1722); ¶0119 […The laser input file can be selected from a library of laser input files 1722…] in view of (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 and ¶0168 [The user may also select a wear pattern, associated with a laser pattern file that may be processed to create the wear pattern onto a target garment corresponding to the base garment )).

As per claim 4, Bell in view of Robinson, as shown above, teach the system of claim 1. While Bell teaches laser finishing and heat transfer patterns (¶0168), Bell does not explicitly teach where the bonder is automated.
However, in the field of heat transfer presses, Robinson where the bonder is automated (Fig. 14; ¶0097 […Controller 600 may operate automated pressed in an automated mode to include pressure, temperature, power, and time settings, as examples, for a given application, and may provide corresponding data and information to a user for presses operated in manual mode…] in view of Fig. 15; ¶¶0102-0105 [Referring now to FIG. 15, an exemplary press 700 having a heated lower platen operation is illustrated…heat is applied to lower platen assembly 704 such that a top surface 720 of lower platen assembly 704 is sufficiently heated so that garments may be pressed for applying heat transfers or other indicia thereto…]).
The motivation for making this modification to the teachings of Bell in view of Robinson is the same as that set forth above, in the rejection of claim 1.

As per claim 5, Bell in view of Robinson, as shown above, teach the system of claim 1. Bell further teaches where the interface component allows a user to upload a heat transfer pattern, as already discussed in the analysis of claim 1 above and as disclosed in Bell’s paras 0099 and 0163.  Also see Bell ¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (Fig. 17 (Laser Input Files 1722); ¶0119 […may be a file 1718 created by the user, or may be a file uploaded or provided by the user…] and ¶0168 [The user may also select a wear pattern, associated with a laser pattern file that may be processed to create the wear pattern onto a target garment corresponding to the base garment image…Some garment features included with the garment previewing tool includes a label, fastener, buckle, embellishment, embroidery, grommet, heat transfer pattern, lace, patch, printing, foil, ribbon, tab, foil, rivet, sequin, pocket, thread, or zipper…])). 

As per claim 6, Bell in view of Robinson, as shown above, teach the system of claim 5. Bell further teaches where the interface component interprets the heat transfer pattern and map the heat transfer pattern to an interface heat transfer pattern specific to an article (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (¶¶0121-0125 [A specific version of the preview tool overlays a fabric template input file and a laser input file, and then generates an image to display them together as a representation of the laser-finished apparel. The laser input file is aligned to the garment in the fabric template input file, so that the positioning of features in the laser input file and at appropriate positions or places on the garment…Brightness, intensity, opacity, blending, transparency, or other adjustable parameters for an image layer, or any combination of these, are selected or adjusted for the laser input file, so that when the laser input file is overlaid above the fabric template image, the look of the garment will appear of simulate the look of a garment had been burned by a laser using that laser input file…In an implementation, the preview tool reduces a dpi of the combined image, to be of less dpi than the fabric template input file or the laser input file… the dpi of the laser input file is about 72 dpi, while the dpi of the preview image is about 34 dpi…] and ¶0168)).

As per claim 7, Bell in view of Robinson, as shown above, teach the system of claim 1. Bell further teaches where the interface component allows the user to input information on a specific article in order to upload article identity information to the ordering interface (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (Fig. 17; ¶0118 [The zfabric template can be selected from a library of fabric template images 1716 or may be a new image uploaded or provided by the user. Each fabric template images is an image file of a jeans in a base fit fabric or other material. For each jeans model or fit (e.g., models or fits 311, 501, 505, 511, 515, 541, 569, 721, and others), there would be one image in each different material or base fit fabric.] and Fig. 21 (Sales and Ordering 2126); ¶¶0152-0154)). 

5.2.	Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Tower et al. (US 2008/0059281 A1).

As per claim 13, Bell, as shown above, discloses the method of claim 10. While Bell teaches a laser used for bar code scanning (¶0051), Bell does not teach scanning an RFID tag of the article at an RFID scanner at a self-service kiosk.
However, in the field of product analysis and recommendations, Tower et al. (hereinafter “Tower”) teaches scanning an RFID tag of an article at an RFID scanner at a self-service kiosk (¶0081 […For instance, the kiosk may include a barcode and/or RFID or other scanning device to obtain information from indicia on an actual product located in the store. The kiosk may then access the product quality database and provide purchase guidance data based on the indicia.]).
The method of Tower is applicable to the method of Bell as they share characteristics and capabilities, namely, they are directed to product analysis. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparel design method, as taught by Bell with scanning an RFID tag of the article at an RFID scanner at a self-service kiosk, as taught by Tower. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Bell in order to improve product design or guide product selection (Tower: ¶0015) and improve tailoring marketing and advertising strategy (Tower: ¶0066).

5.3.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Tower and Schulte (US 2006/0157564).

As per claim 14, Bell in view of Tower, as shown above, teach the method of claim 13. While Bell teaches a smartphone or a tablet for a user to interact with an apparel design system via an application (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105), Bell does not teach a self-service kiosk. 
However, in the field of product analysis and recommendations, Tower teaches a self-service kiosk (¶0081 […For instance, the kiosk may include a barcode and/or RFID or other scanning device to .]).
The motivation for making this modification to the teachings of Bell in view of Tower is the same as that set forth above, in the rejection of claim 13.
While Bell teaches an interface (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105) and a library of fabric template images (¶0118), Bell in view of Tower do not teach determining, by the self-service kiosk, whether the article is one that exists in a database associated with the interface; and if the article is not in the database associated with the interface, retrieving, by the self-serve kiosk, information about the article.
However, in the field of shopping list manager and marketing data collector, Schulte teaches determining whether an article is one that exists in a database; and if the article is not in the database, retrieving information about the article (¶0084 [In the instance where a UPC or other code is not recognized by the device (i.e. does not exist in the database), the user will be prompted to instruct the device to `look up` the item in databases maintained by the manufacturer of device 1 or one or more retail stores (i.e. retrieving information about the garment from a different source), via the modem 50 or to enter text for the product to then be stored, within the microprocessor 11, with the unrecognized bar code…]).
The method of Schulte is applicable to the method of Bell in view of Tower as they share characteristics and capabilities, namely, they are directed to product analysis. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparel design method, as taught by Bell in view of Tower with determining, by the self-service kiosk, whether the article is one that exists in a database associated with the interface; and if the article is not in the database associated with the interface, retrieving, by the self-serve kiosk, information about the article, as taught by Tower. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Bell in view of Tower in order to improve turnover of products (Schulte: ¶0102) and efficiently maintain a record of goods (Schulte: ¶0013).

As per claim 15, Bell in view of Tower and Schulte, as shown above, teach the method of claim 14. While Bell teaches a laser used for bar code scanning (¶0051), Bell does not teach where information about the garment comprises attribute information stored in the RFID tag or attribute information available from an online database.
However, in the field of product analysis and recommendations, Tower teaches where information about the garment comprises attribute information stored in the RFID tag or attribute information available from an online database (¶0081 […For instance, the kiosk may include a barcode and/or RFID or other scanning device to obtain information from indicia on an actual product located in the store. The kiosk may then access the product quality database and provide purchase guidance data based on the indicia.]).
The motivation for making this modification to the teachings of Bell in view of Tower is the same as that set forth above, in the rejection of claim 13.

5.4.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Robinson and Tower.

As per claim 8, Bell in view of Robinson, as shown above, teach the system of claim 7. While Bell teaches a laser used for bar code scanning (¶0051) and where the interface component is configured to allow a user to input information on a specific article in order to upload article identity information to the ordering interface (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (Fig. 17; ¶0118 and Fig. 21 (Sales and Ordering 2126); ¶¶0152-0154)), Bell in view of Robinson do not explicitly teach where the interface component is configured to allow the user to scan a label on the specific article in order to upload the article identity information.
However, in the field of product analysis and recommendations, Tower teaches to allow a user to scan a label on the specific article in order to obtain article identity information (¶0081 […For instance, the kiosk may include a barcode and/or RFID or other scanning device to obtain information from .]).
The system of Tower is applicable to the system of Bell in view of Robinson as they share characteristics and capabilities, namely, they are directed to product analysis. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the interface component, as taught by Bell in view of Robinson with where the interface component is configured to allow the user to scan a label on the specific article in order to upload the article identity information, as taught by Tower. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Bell in view of Robinson in order to improve product design or guide product selection (Tower: ¶0015) and improve tailoring marketing and advertising strategy (Tower: ¶0066)

As per claim 9, Bell in view of Robinson, as shown above, teach the system of claim 1. While Bell teaches a smartphone or a tablet for a user to interact with an apparel design system via an application (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105), Bell in view of Robinson do not explicitly teach a self-service kiosk.
However, in the field of product analysis and recommendations, Tower teaches a self-service kiosk (¶0081 […For instance, the kiosk may include a barcode and/or RFID or other scanning device to obtain information from indicia on an actual product located in the store. The kiosk may then access the product quality database and provide purchase guidance data based on the indicia.]).
The motivation for making this modification to the teachings of Bell in view of Robinson and Tower is the same as that set forth above, in the rejection of claim 8.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(i)	CN 105899370A to Yi-Hung et al. discloses [see abstract] heat-transfer mark performance for marking fabric material, comprising sporting clothes fabric with elastic properties, and a  label component includes a label carrier layer and a release coating of the bracket part with a transfer portion on the bracket part of the release coating of the ink pattern and the hot melt adhesive layer, which  a relatively low time of the ink pattern is firmly transferred to the fabric under relatively low temperature and pressure conditions. Yi-Hung et al. further discloses that his invention uses a relatively low bonding temperature, lower than  a customary heat transfer bonding machine equipment allows lower than 140 ℃, or less than about 130 ℃ or less than about 120 ℃, a relatively low bonding pressure is lower than about 1Bar, or less than about 0.8Bar. or less than about 0.6Bar, or not greater than about 0.5Bar, or not greater than about 0.4Bar, or not greater than about 0.3Bar, and a relatively short bonding time is less than about 15, less than about 12 seconds less than about 10, less than about 8 seconds, or not greater than about 6 seconds as compared to other customary heat transfer bonding machines. 

(ii)	Istook, Cynthia; Mellisa Thompson Maher; “Bobbin Americas opens to new technology, global networking”, September 2000. In Bobbin, 42(1), 48-76, retrieved from Dialog Database on 01/28/2022, discloses (i) Compucon USA, a developer of computer software geared toward the embroidery industry, will present a combination of programs relative to Internet ordering, processing and order fulfillment including displaying embroidery software products, including digitizing, editing, lettering, autopunch and realistic preview and photo stitch programs. Creative Tueskoes Corp‘s Wide Fabric Cutting Machine (WFCM), an automatic cutting machine for cutting fabrics up to 120 inches (305 cm) wide. The machine has a horizontal layout that is designed for easy loading and to provide the operator with a view of the full path of the fabric. The machine can be operated in a fully 

7.	Final action:	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625